Citation Nr: 1218381	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder of the spine, claimed as a back strain.

2.  Entitlement to service connection for bone spurs of the spine, including as secondary to the back strain.

3.  Entitlement to service connection for a pulmonary disorder, claimed as asbestosis.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable disability rating for post-operative residuals of an excision of a lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to December 1970, from December 1990 to May 1991, and from November 2004 to February 2005, as well as additional service in the National Guard.  He also had a period of active service from July 1973 to June 1974, but is barred from receiving VA benefits for this period because, as VA concluded in an April 1975 administrative decision, the discharge was not under other than dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006 a video conference hearing in this matter was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the claims file.  By an August 2011 letter the Veteran was advised of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707), and opted to have a video conference hearing that was held in December 2011 before the undersigned; a transcript of that hearing is also associated with the claims file.  At the 2011 hearing, the Veteran and his representative requested that the record be held open for 60 days so that the Veteran could submit additional documentation (specifically recent private treatment records).  However, the 60 days have lapse and there has been no additional medical records received of such a nature.  This matter has been remanded by the Board on prior occasions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes the long procedural history of this appeal and regrets further delay in appellate review.  However, the record as it stands shows several areas where VA is required to assist the Veteran with his appeal, and additional development is therefore necessary. 

With regard to the back issues, the Veteran claims that he injured his back during AIT [Advanced Individual Training] in basic training when he fell in a hole.  Service treatment records (STRs) show that in August 1969 (active duty Army service) the Veteran was seen at the dispensary complaining of low back pain.  Notably, the report notes that the Veteran stated that he fell.  Post-service medical records document low back complaints and treatment on a number of occasions.  Inasmuch as the record indicates a back injury during a period of active duty service and medical evidence of a current low back disability, a VA examination of the thoracolumbar spine with a medical opinion is warranted.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for a pulmonary disorder, claimed as asbestosis, he testified at his video conference hearing that he was exposed to asbestos that was in old buildings during his first period of service and while serving in the National Guard.  STRs show that in November 1970 he complained of chest pain.  The impression was possible pneumonitis.  A September 1973 chest x-rays showed markings slightly increased in the right upper lung zone without evidence of an infiltrate.  Post-service medical records document complaints and treatment for lung problems.  Under these circumstances, a VA examination and opinion are necessary.  

With regard to the Veteran's service connection claim for pancreatis, STRs reveal that in November 1970 he complained of stomach cramps, headache, and vomiting.  On his December 1970 separation examination he had a normal abdomen and viscera on clinical evaluation.  In a June 1999 (post active duty service) private hospital report, it was noted that the Veteran presented at ER complaining of upper abdominal pain, indigestion, nausea, vomiting, and burping since mid-afternoon.  He reported that he had problems with his stomach about 20 years ago.  The assessment was pancreatitis.  Subsequent medical records reflect a history of recurrent pancreatitis.  VA examination with opinion is also required under these circumstances.  See McLendon, 20 Vet. App. 79.

With regard to his increased rating claim for residuals of a lipoma, the Veteran's most recent VA examination was in March 2008, approximately 4 years ago.  The record suggests that the Veteran's symptoms regarding his post-operative residuals of an excision of a lipoma have increased in severity since his last VA examination.  In this regard, findings from the last VA examination revealed there was no pain of the scar and it was stable.  During the December 2011 video conference hearing, the Veteran testified that his scar was tender and painful.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Another VA examination is therefore appropriate.

Additionally, although not clear, the evidence of record suggests that the Veteran began receiving Social Security Administration (SSA) benefits in 2005.  SSA records have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, to include private records which he referenced at the 2011 Board hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issue of a compensable rating for the service-connected post-operative residuals of an excision of a lipoma, the AMC/RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice of the evidence necessary to substantiate a claim for an increased rating.  

2.  The AMC/RO should request that the Veteran identify any relevant post-service medical treatment (including the names, locations, and approximate dates), specifically records should be requested from the Veteran's private physician in Hattiesburg who treated him for a back disorder in 2011.  With any necessary authorization from the Veteran the AMC/RO should take appropriate action to obtain and associate with the claims file any such private medical records.  

3.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records dated from 2007 to the present from the appropriate VA medical center.  All information that is not duplicative of evidence already in the claims file should be obtained.  

4.  The RO should contact the SSA and request copies of all records pertinent to any claim for SSA disability benefits, including the administrative decision and medical records relied upon concerning that claim.  

5.  After completion of all of the above to the extent possible, the RO should schedule the Veteran for a VA examination of the spine.  The claims file must be made available to the examiner for review.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any spine disability(ies) diagnosed on examination.  In this regard, the examiner should expressly comment on whether there are bone spurs and, if so, to identify what diagnosis they are associated with.

     As to any diagnosed spine disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such diagnosed disability is causally related to the August 1969 fall.  Detailed reasons for the opinion should be given with discussion, as appropriate, of any subsequent injuries. 

6.  Regarding the claim for service connection for a pulmonary disorder, claimed as asbestosis, the AMC/RO should determine whether military records demonstrate evidence of asbestos exposure in service.  All requests for records and their responses should be clearly delineated in the claims file.  

    The AMC/RO should also contact the Veteran and request that he submit detailed information regarding post-service evidence of occupational or other asbestos exposure (medical records from 2000 shows he was employed as a welder).  

     Once the development above is completed, the AMC/RO should schedule the Veteran for a VA examination by an appropriate VA examiner to clarify the nature, time of onset, and etiology of any asbestos related disease.  The claims file must be made available the examiner for review.  All indicated studies should be performed, and all findings reported in detail.  

     On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the claims file (specifically the 1973 chest x-ray noting the probability of old interstitial fibrotic changes), including all material received pursuant to this Remand, the examiner should set forth all established diagnoses and expressly offer an opinion as to whether the Veteran currently has an asbestos-related disease.  Specifically, the examiner shall indicate whether it is at least as likely as not (50 percent or more probability) that such asbestos-related disease is etiologically related to the Veteran's military service, to include in-service exposure to asbestos, if any.  The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  

7.  Regarding the service connection claim for pancreatitis, the Veteran should be afforded an appropriate VA examination for the purpose of determining the nature, and etiology of his claimed pancreas disorder.  The claims file must be made available to the examiner for review.  Any medically indicated special tests should be accomplished.  The examiner should clearly report whether the Veteran currently has a medical diagnosis of pancreatitis or any residuals from the previous diagnosis of the disorder. 

As to any such medically diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability/disabilities is/are linked to his 1970 stomach complaints in service. 

A rationale should be furnished for all opinions.  

8.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of an excision of a lipoma.  The claims file must be made available to the examiner for review.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.  

     In addition, the examiner should specifically indicate whether the residual scar is unstable, tender or painful, or productive of any limitation of function.  

9.  After completion of the above and any other development deemed necessary, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing all issues on appeal and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


